Citation Nr: 1544172	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  10-41 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a disability manifested by fatigue and loss of stamina due to a cardiac pacemaker, to include chronic fatigue syndrome.

2.  Entitlement to service connection for a disability manifested by loss of pulmonary function due to a cardiac pacemaker.

3.  Entitlement to service connection for a disability manifested by dizziness, to include entitlement to a separate compensable rating for loss of equilibrium associated with coronary artery disease (CAD).

4.  Entitlement to an initial rating in excess of 10 percent prior to March 5, 2014, for atrial fibrillation treated with a cardiac pacemaker associated with CAD and loss of equilibrium, to restoration of a 10 percent rating or higher rating effective March 5, 2014, and to a rating in excess of 30 percent as of February 4, 2015.

5.  Entitlement to a higher level of Special Monthly Compensation (SMC) in excess of that currently provided under subsection 38 U.S.C.A. § 1114(k), effective from April 30, 2001, and under 38 U.S.C.A. § 1114(k) and 38 U.S.C.A. § 1114(s), effective from August 8, 2009.


WITNESSES AT HEARING ON APPEAL

Appellant and R.E.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2010, January 2012, and July 2012 by the Fort Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded in December 2013 to schedule the Veteran for a Board hearing.  In July 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

A May 2013 rating decision noted administration action had been taken for correction of SMC coding, but that there was no change in benefits and no notification was required.  An April 2014 rating decision reduced the 10 percent rating for atrial fibrillation treated with cardiac pacemaker to 0 percent, effective March 5, 2014.  The Board notes that the May 2013 action apparently corrected a designation for the 38 U.S.C. § 1114(s) SMC award.  Neither of those actions are shown to resulted in any reduction in the Veteran's monthly compensation payments and the Board finds that the provisions of 38 C.F.R. § 3.105(e) (2015) are not applicable.  Tatum v. Shinseki, 24 Vet. App. 139 (2010); Murphy v. Shinseki, 26 Vet. App. 510 (2014). 

In September 2014, the Board remanded these claims.  A subsequent May 2015 rating decision granted an increased 30 percent rating effective from February 4, 2015, for atrial fibrillation treated with a cardiac pacemaker associated with CAD and loss of equilibrium.  However, as that increase does not represent a total grant of benefits sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a painful chest scar and whether prior unidentified rating decisions regarding cardiovascular and hearing loss disbailities were clearly and unmistakably erroneous were raised by the Veteran at the July 2014 hearing and were previously referred in the September 2014 remand, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are again referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A chronic disability manifested by fatigue and loss of stamina due to a cardiac pacemaker, to include chronic fatigue syndrome, was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service or a service-connected disability.

2.  A chronic disability manifested by loss of pulmonary function due to a cardiac pacemaker was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service or a service-connected disability.

3.  A chronic disability manifested by dizziness, to include entitlement to a separate compensable rating for loss of equilibrium associated with CAD, was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service or a service-connected disability.

4.  Prior to March 5, 2014, the Veteran's service-connected atrial fibrillation treated with a cardiac pacemaker associated with CAD and loss of equilibrium was manifested by no more than one to four episodes per year of paroxysmal atrial fibrillation.  

5.  Effective March 5, 2014, the Veteran's service-connected atrial fibrillation treated with a cardiac pacemaker associated with CAD and loss of equilibrium improved with no permanent atrial fibrillation or episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia within the past year.  

6.  The maximum schedular rating is assigned for service-connected atrial fibrillation treated with a cardiac pacemaker associated with CAD and loss of equilibrium effective from February 4, 20015.  

7.  The Veteran, as a result of service-connected disabilities, is shown to have deafness in both ears effective from April 30, 2001, with an assigned 100 percent schedular rating plus additional service-connected disabilities ratable at 60 percent or more effective from August 8, 2009, but no additional criteria for increased SMC.  


CONCLUSIONS OF LAW

1.  A disability manifested by fatigue and loss of stamina due to a cardiac pacemaker, to include chronic fatigue syndrome, was not incurred or aggravated as a result of active service or a service-connected disability nor may service connection be presumed.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  A disability manifested by loss of pulmonary function due to a cardiac pacemaker was not manifest during active service and is not shown to have developed as a result of an established event, injury, was not incurred or aggravated as a result of active service or a service-connected disability nor may service connection be presumed.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  A disability manifested by dizziness, to include entitlement to a separate compensable rating for loss of equilibrium associated with CAD, was not incurred or aggravated as a result of active service or a service-connected disability nor may service connection be presumed.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  The criteria for an initial rating in excess of 10 percent prior to March 5, 2014, for service-connected atrial fibrillation treated with a cardiac pacemaker associated with CAD and loss of equilibrium, for restoration of a 10 percent rating or higher rating effective March 5, 2014, or for a rating in excess of 30 percent as of February 4, 2015, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7010 (2015).

5.  The criteria for a higher level of SMC in excess of that currently provided under subsection 38 U.S.C.A. § 1114(k), effective from April 30, 2001, and under 38 U.S.C.A. § 1114(k) and 38 U.S.C.A. § 1114(s), effective from August 8, 2009, have not been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in August 2009, November 2009, January 2010, August 2011, November 2011, and February 2012.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, and statements and testimony in support of the claims.  The development requested on remand in September 2014 has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Certain disabilities if manifest to a degree of 10 percent or more for a herbicide exposed Veteran may be presumed service connected.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2015).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and competent regarding those issues for which is can be competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015).

The Veteran contends that he has disabilities manifested by fatigue, loss of stamina, chronic fatigue syndrome, loss of pulmonary function, dizziness, and loss of equilibrium as a result of service or a service-connected disability.  In correspondence dated in February 2012 and March 2012 he asserted that he had pacemaker syndrome as a result of pacemaker device implantations due to his service-connected atrial fibrillation and CAD.  

VA examination in March 2012 provided diagnoses of acute, subacute, or old myocardial infarction; coronary artery disease; implanted cardiac pacemaker; atrial fibrillation; and ischemic heart disease.  The examiner found there was no actual, separate pathological disorder manifested by fatigue, loss of stamina, loss of pulmonary function, dizziness, or loss of equilibrium.  The symptoms were noted to be known manifestations of the service-connected CAD and atrial fibrillation disability and could not be separated out.  It was also noted that the Veteran was a former smoker and that contributed to the pulmonary function impairment.  

A February 2015 VA medical opinion found that the Veteran's service-connected cardiac condition caused additional fatigue and loss of stamina, but did not cause chronic respiratory problems.  It was noted that his pacemaker was not sensing correctly since July and had caused feelings of occasional dizziness and occasional loss of equilibrium which should be resolved now that the pacemaker was reset.

In an April 2015 opinion, the February 2015 examiner found that the Veteran's service-connected cardiac condition likely temporarily caused additional fatigue and loss of stamina because his pacemaker was not sensing correctly since July and had caused feelings of occasional dizziness and occasional loss of equilibrium.  It was noted that those symptoms should be resolved now that the pacemaker had been reset.  It was further noted that the Veteran had chronic obstructive pulmonary disease (COPD) which caused his respiratory issues, and that his heart condition did not cause his chronic respiratory problems.  

Based upon the evidence of record, the Board finds that a chronic disability manifested by fatigue, loss of stamina, chronic fatigue syndrome, loss of pulmonary function, or dizziness were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service or a service-connected disability.  The service medical records are negative for related complaint, treatment, or diagnosis.  The Board further finds there is no evidence of a chronic disability associated with loss of equilibrium associated with CAD for which a separate compensable rating is warranted.  The March 2012 and April 2015 VA opinions are persuasive.  The opinions are shown to have been based on examinations of the Veteran, review of the evidence of record, and adequate rationale for the etiology opinions.  The examiners adequately considered the credible evidence of record as to symptom manifestation, and the assertions of the Veteran regarding etiology and nexus.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Although a February 2015 VA medical opinion found that the Veteran's service-connected cardiac condition caused additional fatigue and loss of stamina, the examiner associated the occasional dizziness and occasional loss of equilibrium to incorrect pacemaker sensing during the period from July 2014 to February 2015.  It was further noted that the symptoms resolved when the pacemaker was reset.  The Board finds there is no competent evidence of an additional, chronic disability for which a separate compensable rating is warranted.

The Board notes that the Veteran is competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and any relationship to service or a service-connected disability are complex etiological questions of the type of medical matters which laypersons are not competent to provide, the Veteran's statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether a claimed disability is the type of disability for which a lay person is competent to provide etiology or nexus evidence).  There is no indication that the Veteran has any medical training or expertise as to these matters and he is not competent to provide a diagnosis or an etiology opinion.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board finds that the preponderance of the evidence is against the claims, and that service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in rating disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge, and physical or mental condition.  It is thus essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times during the pendency of the appeal when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  Rating disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).

For ratings disabilities of the cardiovascular system, 1 MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104 (2015).

A 100 percent rating is warranted for arteriosclerotic heart disease (coronary artery disease) with documented coronary artery disease resulting in chronic congestive heart failure, when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 60 percent rating is warranted with more than one episode of acute congestive heart failure in the past year, when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 30 percent rating is warranted with workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 10 percent rating is warranted with workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.  If nonservice-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, a medical opinion as to which condition is causing the current signs and symptoms should be requested.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).  

A 30 percent rating is warranted for supraventricular arrhythmias involving paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by ECG or Holter monitor.  A 10 percent rating is warranted with permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010 (2015).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, that is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015).

In this case, the Board notes that in statements and in testimony in July 2014 the Veteran asserted, in essence, that his cardiovascular disability had increased in severity.  VA records show that service connection is established including for coronary artery disease with loss of equilibrium and that a 100 percent schedular rating is assigned effective from August 8, 2009.  The issue for appellate review involves entitlement to an initial rating in excess of 10 percent prior to February 4, 2015, for service-connected atrial fibrillation treated with a cardiac pacemaker associated with CAD and loss of equilibrium, to include entitlement to restoration of a 10 percent rating effective March 5, 2014, and a rating in excess of 30 percent after February 4, 2015.  

The pertinent evidence or record includes private treatment records showing that in December 2009 the Veteran underwent an extended septal myectomy, aortic valve replacement, coronary bypass times two, and pulmonary vein isolation for interruption of reentrant atrial fibrillation.  Echocardiogram final impressions in December 2009 included normal left ventricular chamber size with calculated left ventricular ejection fraction of 66 percent.  

VA examination in June 2010 included a diagnosis of ischemic heart disease.  The examiner noted stress test results of 2 METs.  Echocardiogram revealed normal heart size and left ventricular ejection fraction of 55 percent.  It was also noted that fatigue was a major problem impacting activities of daily living.  

VA examination in September 2011 included diagnoses of ischemic heart disease, CAD, and two vessel coronary artery bypass grafting (CABG).  It was noted the Veteran did not have congestive heart failure.  A diagnostic exercise test was not conducted, but a METs level of greater than three to five was provided based upon the Veteran's response.  The examiner noted the Veteran's ischemic heart disease impacted his ability to work, but that he had quit working due to hearing loss.  He had previously worked in sales and could not hear.  He also reported that he had heart problems and multiple surgeries that caused him to quit working.  

A January 2012 VA examination revealed slight bilateral edema and vague numbness to the Veteran's lower extremities likely caused by his heart condition and recent hospitalization.  It was noted he did not have peripheral vascular disease or peripheral neuropathy.  

In a statement received by VA on February 3, 2012, the Veteran asserted that service connection was warranted for residuals of pacemaker implantation.  He described having severe adverse residuals including atrial fibrillation.  

VA examination in March 2012 provided diagnoses of acute, subacute, or old myocardial infarction; coronary artery disease; implanted cardiac pacemaker; atrial fibrillation; and ischemic heart disease.  It was noted that in December 2009 he underwent CABG times two with aortic valve replacement with a mechanical Sorin biomedical valve extended septal myectomy with pulmonary vein isolation for moderate pulmonic regurgitation for interruption of atrial fibrillation and placement of a pacemaker.  It was also noted that the results of an exercise stress test in June 2010 included poor exercise effort and no cardiac exercise discomfort.  The METs level was two.  The examiner noted that an interview-based METs test revealed reports of fatigue, dizziness, and syncope at one to three METs (consistent with activities such as eating, dressing, taking a shower, slow walking for one to two blocks).  The exercise stress test was noted to most accurately reflect the Veteran's current cardiac function level.  The examiner also noted the Veteran was retired, and that he was previously able to chop, split wood, and shovel the walk.  The METS level of two was found to represent his current level of functioning.  

A November 2012 VA examination report noted the evidence did not appear to show a diagnosis of congestive heart failure.  The examiner found that it was less likely that any slight edema in the bilateral lower extremities was caused by or related to congestive heart failure.  It was noted there were no other clinical findings associated with congestive heart failure.  

VA examination on March 5, 2014, included diagnoses of acute, subacute, or old myocardial infarction; coronary artery disease; supraventricular arrhythmia; valvular heart disease; implanted cardiac pacemaker; and aortic valve replacement.  The examiner noted the Veteran had no congestive heart failure.  He had intermittent atrial fibrillation with no episodes within the past 12 months.  His atrial fibrillation was documented by electrocardiogram (EKG) and cardiac monitor while an inpatient, and that he now had a pacemaker that controlled the condition.  It was noted there was an audible click heard due to heart valve, but otherwise heart sounds with regular rate and rhythm.  There was no jugular-venous distention.  The lungs were clear to auscultation.  Peripheral pulses were normal and there was no lower extremity peripheral edema.  There were no related scars that were painful and/or unstable or covered an area greater than 39 square centimeters (6 square inches).  Cardiac hypertrophy and cardiac dilation were noted to be documented by echocardiogram in October 2013.  That study also revealed a left ventricular ejection fraction of 55 percent.  

An interview-based METs test revealed reports of dyspnea and fatigue resulting in greater than three to five METs (consistent with activities such as light yard work, mowing lawn, and brisk walking).  The METs level was noted to be due to multiple factors and not solely due to the heart condition.  It was noted the Veteran had run out of hypothyroid medication a few months earlier and began feeling more fatigue and dyspnea on exertion.  He stated his medication had been restarted, but that he had not noticed any difference.  His heart condition was noted to have an impact on his ability to work and that due to fatigue with most activities he was not able to perform any type of physical labor for more than a few minutes.  

VA heart examination in February 2015 included diagnoses of acute, subacute, or old myocardial infarction; CAD; supraventricular arrhythmia; valvular heart disease; implanted cardiac pacemaker; and CABG.  The examiner noted the Veteran's pacemaker had been recalibrated and appeared to have worked properly since then.  He denied any shortness of breath, orthopnea, paroxysmal nocturnal dyspnea syncopal episodes, chest pain, or pedal edema.  He had no congestive heart failure.  He had intermittent atrial fibrillation with more than four episodes within the past 12 months, and it was noted his pacemaker was not sensing correctly and that he had been in and out of atrial fibrillation several times between July 2014 and February 2015.  It was noted that heart sounds were abnormal due to prosthetic heart valve.  There was no jugular-venous distention.  The lungs were clear to auscultation.  Peripheral pulses were normal and there was no lower extremity peripheral edema.  There were no related scars that were painful or unstable or covered an area greater than 39 square centimeters (6 square inches).  Cardiac hypertrophy and cardiac dilation were noted to be documented by echocardiogram in October 2014.  That study also revealed a left ventricular ejection fraction of 55 to 60 percent.  An interview-based METs test revealed reports of dyspnea, fatigue, and dizziness resulting in greater than three to five METs (consistent with activities such as light yard work, mowing lawn, and brisk walking).  It was noted the Veteran had untreated sleep apnea, untreated hypothyroidism, and COPD, and that the effect of these disorders on his METs level could not be assessed.  The examiner stated the Veteran should avoid strenuous work due to his heart condition, but that it did not prevent sedentary work.  Due to his other comorbidities, the Veteran's cardiac METs were felt to be skewed and the October 2014 echocardiogram was found to be a better indicator of current cardiac function.

A February 2015 VA medical opinion found that the Veteran's service-connected cardiac condition caused additional fatigue and loss of stamina, but did not cause chronic respiratory problems.  It was noted his pacemaker was not sensing correctly since July and had caused feelings of occasional dizziness and occasional loss of equilibrium.  However, that problem should be resolved now that his pacemaker had been reset.

In an April 2015 opinion, the February 2015 examiner found that the Veteran's service-connected cardiac condition likely temporarily caused additional fatigue and loss of stamina because his pacemaker was not sensing correctly since July and had caused feeling of occasional dizziness and occasional loss of equilibrium.  It was noted that those symptoms should be resolved now that the pacemaker had been reset.  It was further noted that the Veteran had COPD which caused his respiratory issues, and that his heart condition did not cause his chronic respiratory problems.  He had a CABG surgery and valve replacement that resulted in a scar, but that the scar was stable and non-painful.  There was no chronic loss of mobility, no appreciable or unusual loss of rib bone, and no muscle tissue lost due to surgery.  A 2013 chest X-ray study revealed no sign of acute fracture and no loss of rib bone.

Based upon the evidence of record, the Board finds the Veteran's service-connected atrial fibrillation treated with a cardiac pacemaker associated with CAD and loss of equilibrium prior to March 5, 2014, was manifested by no more than one to four episodes per year of paroxysmal atrial fibrillation.  The March 5, 2014, VA examination is persuasive that the Veteran's atrial fibrillation disability had improved and that he had no permanent atrial fibrillation and had experienced no episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia within the past year.  The Board further finds that no such episodes are demonstrated during the period from March 5, 2014, to February 4, 2015.  The record shows that the Veteran was awarded the maximum schedular 30 percent rating for atrial fibrillation disability effective from February 4, 20015.  

Although the Veteran is shown to have experienced additional heart disability-related symptoms, none are shown to have resulted in any additional disability beyond that contemplated by the present assigned ratings for disabilities under diagnostic codes 7005 and 7010.  It is significant to note that the presently assigned 100 percent schedular rating for CAD under Diagnostic Code 7005 is based upon a METs level determined upon demonstration of dyspnea, fatigue, angina, dizziness, or syncope.  

The specific disability on appeal in this case involves service-connected atrial fibrillation treated with a cardiac pacemaker.  The Board finds that disability is adequately rated under Diagnostic Code 7010.  Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Therefore, only those symptom manifestations specifically associated with that disorder are considered in this appeal.  Therefore, the claims for entitlement to an initial schedular rating in excess of 10 percent prior to March 5, 2014; to restoration of a 10 percent rating or higher schedular rating effective from March 5, 2014, to February 4, 2015; and to a schedular rating in excess of 30 percent as of February 4, 2015, must be denied.

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant referral for consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  There is a three-step inquiry for determining whether a veteran is entitled to extra-schedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's service-connected disabilities are found to be adequately rated under the available schedular criteria, and the objective findings of impairment are well documented.  Therefore, referral for consideration of the assignment of an extra-schedular rating is not warranted.  38 C.F.R. § 3.321 (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board finds that the preponderance of the evidence is against the assignment of any higher rating and the claim for an increased rating is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Special Monthly Compensation

SMC is awarded to a Veteran who, as a result of service-connected disabilities, has the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014).  

SMC is provided if a Veteran, as the result of service-connected disability, has the anatomical loss or loss of use of both hands, or of both legs with factors preventing natural knee action with prostheses in place, or of one arm and one leg with factors preventing natural elbow and knee action with prostheses in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such veteran so significantly disabled as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(m) (West 2014).

SMC is provided if a Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms with factors preventing natural elbow action with prostheses in place, has suffered the anatomical loss of both legs with factors that prevent the use of prosthetic appliances, or has suffered the anatomical loss of one arm and one leg with factors that prevent the use of prosthetic appliances, or has suffered the anatomical loss of both eyes, or has suffered blindness without light perception in both eyes.  38 U.S.C.A. § 1114(n) (West 2014).

SMC is provided if a Veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more subsections (l) through (n) of 38 U.S.C.A. § 1114, no condition being considered twice in the determination, or if the veteran has suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 60 percent or more disabling and the veteran has also suffered service-connected total blindness with 20/200 visual acuity or less, or if the veteran has suffered service-connected total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the veteran has also suffered service-connected blindness having only light perception or less, or if the veteran has suffered the anatomical loss of both arms with factors that prevent the use of prosthetic appliances.  38 U.S.C.A. § 1114(o) (West 2014).

SMC is provided if in the event a Veteran's service-connected disabilities exceed the requirements for any of the rates prescribed, VA may allow the next higher rate or an intermediate rate, subject to an identified maximum.  In the event a veteran has suffered service-connected blindness with 5/200 visual acuity or less and (1) has also suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at no less than 30 percent disabling, VA shall allow the next higher rate, or (2) has also suffered service-connected total deafness in one ear or service-connected anatomical loss or loss of use of one hand or one foot, VA shall allow the next intermediate rate, subject to an identified maximum.  In the event the veteran has suffered service-connected blindness, having only light perception or less, and has also suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 10 or 20 percent disabling, VA shall allow the next intermediate rate, subject to an identified maximum.  In the event the veteran has suffered the anatomical loss or loss of use, or a combination of anatomical loss and loss of use, of three extremities, VA shall allow the next higher rate or intermediate rate.  38 U.S.C.A. § 1114(p) (West 2014).

If any Veteran, otherwise entitled to compensation authorized under 38 U.S.C.A. § 1114(o), at the maximum rate authorized under subsection 38 U.S.C.A. § 1114(p), or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) of 38 U.S.C.A. § 1114 and at the rate authorized under subsection (k) of 38 U.S.C.A. § 1114, is in need of regular aid and attendance, then, in addition to such compensation (1) the veteran shall be paid a monthly aid and attendance allowance; or (2) if the veteran, in addition to such need for regular aid and attendance, is in need of a higher level of care, such veteran shall be paid a monthly aid and attendance allowance, in lieu of the allowance authorized in clause (1), if the Secretary finds that the veteran, in the absence of the provision of such care, would require hospitalization, nursing home care, or other residential institutional care.  38 U.S.C.A. § 1114(r) (West 2014).

A person shall be considered to be in need of regular aid and attendance if that person is (1) a patient in a nursing home or (2) blind, or so nearly blind or significantly disabled as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1502(b) (West 2014).  A person shall be considered to be in need of regular aid and assistance if such person (1) is blind, or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home on account of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.350(b) (2015).

The following criteria will be considered in determining whether a Veteran is in need of the regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid; the inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2015).

It is not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.  Turco v. Brown, 9 Vet. App. 222 (1996).  The particular personal function which the Veteran is unable to perform should be considered in connection with his or her condition as a whole and it is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.

In this case, the pertinent evidence of record includes a March 2011 VA examination that found the Veteran was not permanently bedridden or currently hospitalized.  He was able to travel beyond his current domicile and traveled to the examination alone.  He did not use orthopedic or prosthetic appliances.  It was noted that he had dizziness less than weekly.  Imbalance did not affect his ability to ambulate.  The examiner noted he was able to perform all self-care functions.  He was able to walk more than one mile without the assistance of another person and needed no aid for ambulation.  Function of the upper and lower extremities was normal.  Details of functional disabilities included pacemaker and hearing loss with cochlear implant to the left ear with a right ear hearing aid.

VA treatment records dated in December 2013 noted the Veteran had inquired about assistance in paying for a housekeeper and someone to prepare his meals.  He reported he was independent in all personal care such as bathing, dressing, and mobility.  It was noted that he was informed that for VA assistance he needed to be dependent in some personal care and that he was not eligible for home health aide services at that time.

VA examination in February 2015 found the Veteran was not permanently bedridden or currently hospitalized.  It was noted that he was not able to travel beyond his current domicile, but it was subsequently noted that he had no restrictions in his ability to leave home.  He was noted to have traveled to the examination alone and to be able to perform all activities of daily living.  He stated that he lived alone, dressed himself, performed chores, and managed his own housework.  He stated that a neighbor helped with yardwork.  He also stated that his representative must have requested aid and attendance in error.  The examiner noted that he reported fatigue, but that it was not debilitating.  He did not use orthopedic or prosthetic appliances.  It was noted that he had dizziness less than weekly and that imbalance occasionally affected his ability to ambulate.  The examiner noted he was able to perform all self-care functions.  He was able to walk more than one mile without the assistance of another person and needed no aid for ambulation.  Function of the upper and lower extremities was normal.  

VA records show that service connection is established for bilateral hearing loss, rated 100 percent from April 30, 2001; CAD with loss of equilibrium, rated 100 percent from August 8, 2009; atrial fibrillation treated with cardiac pacemaker associated with CAD with loss of equilibrium, rated 10 percent from February 3, 2012, rated 0 percent from March 5, 2014, and rated 30 percent from February 4, 2015; tinnitus, rated 10 percent from April 30, 2001; and residuals of right wrist fracture with degenerative joint disease, rated 0 percent from April 3, 2001.  Special monthly compensation under 38 U.S.C.A. § 1114(k) based upon deafness in both ears was established from April 30, 2001.  Special monthly compensation under 38 U.S.C.A. § 1114(s) based upon a 100 percent schedular rating plus additional service-connected disabilities ratable at 60 percent or more was established from August 8, 2009.

Based upon the evidence of record, the Board finds the Veteran, as a result of service-connected disabilities, is shown to have deafness in both ears effective April 30, 2001, and an assigned 100 percent schedular rating plus additional service-connected disabilities ratable at 60 percent or more effective from August 8, 2009.  He is not shown to have additional SMC qualifying disabilities such as the anatomical loss or loss of use of both feet, or of one hand and one foot, or blindness in both eyes.  He is not permanently bedridden and he is not shown to have such significant disabilities as to be in need of regular aid and attendance.  The record does not demonstrate that a 100 percent schedular rating plus additional service-connected disabilities ratable at 60 percent or more is established prior to August 8, 2009.  

Although the Veteran contends, in essence, that an additional level of SMC is warranted based upon a loss of use of upper and lower extremities due to fatigue, dizziness, loss of equilibrium, and numbness, the Board finds overall evidence of record is against a finding of loss of use of the upper and lower extremities.  In fact, the April 2015 VA examiner found that the Veteran was able to perform all activities of daily living, that he dressed himself, performed chores, and managed his own housework, that his fatigue was not debilitating, that he did not use orthopedic or prosthetic appliances, that he was able to walk more than one mile without the assistance of another person or ambulation aid, and that the function of his upper and lower extremities was normal.  A February 2015 VA medical opinion also found that the Veteran's pacemaker was not sensing correctly during the period from July 2014 to February 2015 and had caused feelings of occasional dizziness and occasional loss of equilibrium, but that the problem should be resolved now that his pacemaker had been reset.  Therefore, the Board finds the appeal as to the matter must be denied.









ORDER

Entitlement to service connection for a disability manifested by fatigue and loss of stamina due to a cardiac pacemaker, to include chronic fatigue syndrome is denied.

Entitlement to service connection for a disability manifested by loss of pulmonary function due to a cardiac pacemaker is denied.

Entitlement to service connection for a disability manifested by dizziness, to include entitlement to a separate compensable rating for loss of equilibrium associated with CAD, is denied.

Entitlement to an initial rating in excess of 10 percent prior to March 5, 2014, for service-connected atrial fibrillation treated with a cardiac pacemaker associated with CAD and loss of equilibrium, to restoration of a 10 percent rating or higher rating effective March 5, 2014, and to a rating in excess of 30 percent as of February 4, 2015, is denied.

Entitlement to a higher level of SMC in excess of that currently provided under subsection 38 U.S.C.A. § 1114(k), effective April 30, 2001, and under 38 U.S.C.A. § 1114(k) and 38 U.S.C.A. § 1114(s), effective August 8, 2009, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


